Exhibit 10.1

ELECTRONICS FOR IMAGING, INC.

2017 EQUITY INCENTIVE PLAN

[RESTRICTED STOCK UNIT AWARD AGREEMENT]

[PERFORMANCE STOCK UNIT AWARD AGREEMENT]

THIS [RESTRICTED] [PERFORMANCE] STOCK UNIT AWARD AGREEMENT (this “Award
Agreement”), dated as of [                    , 20    ] by and between
Electronics For Imaging, Inc., a Delaware corporation (the “Company”), and
[                    ] (the “Participant”), evidences the award (the “Award”)
granted by the Company to the Participant as to the number of stock units (the
“Stock Units”) first set forth below.

 

 

  Number of Stock Units1:

 

  

 

[                    ]

 

    

 

Award Date:

 

  

 

[                    ], 20       

 

Vesting: The Award shall vest and become nonforfeitable as follows: [insert
vesting schedule and vesting conditions]

The Award is granted under the Electronics For Imaging, Inc. 2017 Equity
Incentive Plan (the “Plan”) and subject to the Terms and Conditions of Stock
Unit Award, attached hereto as Exhibit A (the “Terms”) (incorporated herein by
this reference) and to the Plan. The Award has been granted to the Participant
in addition to, and not in lieu of, any other form of compensation otherwise
payable or to be paid to the Participant. Capitalized terms are defined in the
Plan if not defined herein. The parties agree to the terms of the Award set
forth herein.

By clicking on the Acceptance button below, the Participant agrees to be bound
by the terms and conditions of the Plan and this Award Agreement (including the
Terms). Participant has reviewed this Award Agreement and the Plan in their
entirety and fully understands all provisions of this Award Agreement and the
Plan (including, without limitation, the tax withholding provisions in Section 9
of the Terms). Additionally, by clicking on the Acceptance button, the
Participant agrees that the Participant has read, fully understands and agrees
to abide by the terms of the Company’s Insider Trading Policy and has read and
fully understands the Prospectus for the Plan. Participant hereby agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions arising under the Plan or relating to the Stock
Units.

 

ELECTRONICS FOR IMAGING, INC.: By:  

 

Print Name:  

 

 

1  Subject to adjustment under Section 7.1 of the Plan.



--------------------------------------------------------------------------------

EXHIBIT A

TERMS AND CONDITIONS OF STOCK UNIT AWARD

1. Stock Units. As used herein, the term “stock unit” shall mean a non-voting
unit of measurement which is deemed for bookkeeping purposes to be equivalent to
one outstanding share of the Company’s Common Stock (subject to adjustment as
provided in Section 7.1 of the Plan) solely for purposes of the Plan and this
Award Agreement. The Stock Units shall be used solely as a device for the
determination of the payment to eventually be made to the Participant if such
Stock Units vest pursuant to Section 2. The Stock Units shall not be treated as
property or as a trust fund of any kind.

2. Vesting. Subject to Section 7 below, the Award shall vest and become
nonforfeitable in percentage installments of the aggregate number of Stock Units
subject to the Award as set forth on the cover page of this Award Agreement.

3. Continuance of Employment/Service. The vesting schedule requires continued
employment or service through each applicable vesting date as a condition to the
vesting of the applicable installment of the Award and the rights and benefits
under this Award Agreement. Employment or service for only a portion of the
vesting period, even if a substantial portion, will not entitle the Participant
to any proportionate vesting or avoid or mitigate a termination of rights and
benefits upon or following a termination of employment or services as provided
in Section 7 below or under the Plan.

Nothing contained in this Award Agreement or the Plan constitutes an employment
or service commitment by the Company, affects the Participant’s status as an
employee at will who is subject to termination without cause, confers upon the
Participant any right to remain employed by or in service to the Company or any
Subsidiary, interferes in any way with the right of the Company or any
Subsidiary at any time to terminate such employment or services, or affects the
right of the Company or any Subsidiary to increase or decrease the Participant’s
other compensation or benefits. Nothing in this Award Agreement, however, is
intended to adversely affect any independent contractual right of the
Participant without his or her consent thereto.

4. Limitation on Rights as a Stockholder; Dividend and Voting Rights. The
Participant shall have no rights as a stockholder of the Company, no dividend
rights and no voting rights, with respect to the Stock Units and any shares of
Common Stock underlying or issuable in respect of such Stock Units until such
shares of Common Stock are actually issued to and held of record by the
Participant. No adjustments will be made for dividends or other rights of a
holder for which the record date is prior to the date of issuance of such
shares.

5. Restrictions on Transfer. Neither the Award, nor any interest therein or
amount or shares payable in respect thereof may be sold, assigned, transferred,
pledged or otherwise disposed of, alienated or encumbered, either voluntarily or
involuntarily. The transfer restrictions in the preceding sentence shall not
apply to (a) transfers to the Company, or (b) transfers by will or the laws of
descent and distribution.

6. Timing and Manner of Payment of Stock Units. On or as soon as
administratively practical following each vesting of the applicable portion of
the total Award pursuant to Section 2 hereof or Section 7 of the Plan (and in
all events not later than two and one-half months after the applicable vesting
date), the Company shall deliver to the Participant a number of shares of Common
Stock (either by delivering one or more certificates for such shares or by
entering such shares in book entry form, as determined by the Company in its
discretion) equal to the number of Stock Units subject to the Award that vest on
the applicable vesting date, unless such Stock Units terminate prior to the
given vesting date pursuant to Section 7. The Company’s obligation to deliver
shares of Common Stock or otherwise make payment with respect to vested Stock
Units is subject to the condition precedent that the Participant or other person
entitled under the Plan to receive any shares with respect to the vested Stock
Units deliver to the Company any representations or other documents or
assurances required pursuant to Section 8.1 of the Plan. The Participant shall
have no further rights with respect to any Stock Units that are paid or that
terminate pursuant to Section 7.

7. Effect of Termination of Employment or Service. The Participant’s Stock Units
shall terminate to the extent such units have not become vested prior to the
first date the Participant is no longer employed by or in service to the Company
or one of its Subsidiaries, regardless of the reason for the termination of the
Participant’s employment or service with the Company or a Subsidiary, whether
with or without cause, voluntarily or involuntarily. If any unvested Stock Units
are terminated hereunder, such Stock Units shall automatically terminate and be
cancelled as of the applicable termination date without payment of any
consideration by the Company and without any other action by the Participant, or
the Participant’s beneficiary or personal representative, as the case may be.



--------------------------------------------------------------------------------

8. Adjustments Upon Specified Events. Upon the occurrence of certain events
relating to the Company’s stock contemplated by Section 7.1 of the Plan
(including, without limitation, an extraordinary cash dividend on such stock),
the Administrator shall make adjustments in accordance with such section in the
number of Stock Units then outstanding and the number and kind of securities
that may be issued in respect of the Award.

9. Tax Withholding. Notwithstanding anything to the contrary in this Agreement,
the Company shall be entitled to require payment by Participant of any sums
required by applicable law to be withheld with respect to the grant of RSUs or
the issuance of shares of Stock. Such payment shall be made by deduction from
other compensation payable to Participant or in such other form of consideration
acceptable to the Company which may, in the sole discretion of the Company,
include: (a) cash or check; (b) a reduction in the shares of Common Stock
otherwise deliverable under the Award by a number of shares having a fair market
value (as determined under the Plan) on the date of delivery equal to up to the
maximum amount required to be withheld by statute; or (c) other property
acceptable to the Company in its sole discretion (including, without limitation,
through the delivery of a notice that the Participant has placed a market sell
order with a broker with respect to shares of Common Stock then issuable under
the Stock Units, and that the broker has been directed to pay a sufficient
portion of the net proceeds of the sale to the Company in satisfaction of its
withholding obligations; provided that payment of such proceeds is then made to
the Company upon settlement of such sale). The Company shall not be obligated to
deliver any new certificate representing shares of Common Stock to Participant
or Participant’s legal representative or enter such shares in book entry form
unless and until Participant or Participant’s legal representative shall have
paid or otherwise satisfied in full the amount of all federal, state and local
taxes applicable to the taxable income of Participant resulting from the grant
of the Stock Units or the issuance of shares in respect thereof.

10. Notices. Any notice to be given under the terms of this Award Agreement
shall be in writing and addressed to the Company at its principal office to the
attention of the Secretary, and to the Participant at the Participant’s last
address reflected on the Company’s payroll records. Any notice shall be
delivered in person or shall be enclosed in a properly sealed envelope,
addressed as aforesaid, registered or certified, and deposited (postage and
registry or certification fee prepaid) in a post office or branch post office
regularly maintained by the United States Government. Any such notice shall be
given only when received, but if the Participant is no longer an Eligible
Person, shall be deemed to have been duly given five business days after the
date mailed in accordance with the foregoing provisions of this Section 10.

11. Plan. The Award and all rights of the Participant under this Award Agreement
are subject to the terms and conditions of the provisions of the Plan,
incorporated herein by reference. The Participant agrees to be bound by the
terms of the Plan and this Award Agreement. The Participant acknowledges having
read and understanding the Plan, the Prospectus for the Plan, and this Award
Agreement. Unless otherwise expressly provided in other sections of this Award
Agreement, provisions of the Plan that confer discretionary authority on the
Board or the Administrator do not (and shall not be deemed to) create any rights
in the Participant unless such rights are expressly set forth herein or are
otherwise in the sole discretion of the Board or the Administrator so conferred
by appropriate action of the Board or the Administrator under the Plan after the
date hereof.

12. Entire Agreement. This Award Agreement and the Plan together constitute the
entire agreement and supersede all prior understandings and agreements, written
or oral, of the parties hereto with respect to the subject matter hereof. The
Plan and this Award Agreement may be amended pursuant to Section 8.6 of the
Plan. Such amendment must be in writing and signed by the Company. The Company
may, however, unilaterally waive any provision hereof in writing to the extent
such waiver does not adversely affect the interests of the Participant
hereunder, but no such waiver shall operate as or be construed to be a
subsequent waiver of the same provision or a waiver of any other provision
hereof.

13. Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Award Agreement creates
only a contractual obligation on the part of the Company as to amounts payable
and shall not be construed as creating a trust. Neither the Plan nor any
underlying program, in and of itself, has any assets. The Participant shall have
only the rights of a general unsecured creditor of the Company with respect to
amounts credited and benefits payable, if any, with respect to the Stock Units,
and rights no greater than the right to receive the Common Stock as a general
unsecured creditor with respect to Stock Units, as and when payable hereunder.

14. Counterparts. This Award Agreement may be executed simultaneously in any
number of counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.

15. Section Headings. The section headings of this Award Agreement are for
convenience of reference only and shall not be deemed to alter or affect any
provision hereof.



--------------------------------------------------------------------------------

16. Governing Law. This Award Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware without regard to
conflict of law principles thereunder.

17. Construction. It is intended that the terms of the Award will not result in
the imposition of any tax liability pursuant to Section 409A of the Code. This
Award Agreement shall be construed and interpreted consistent with that intent.

18. Clawback Policy. The Stock Units are subject to the terms of the Company’s
recoupment, clawback or similar policy as it may be in effect from time to time,
as well as any similar provisions of applicable law, any of which could in
certain circumstances require repayment or forfeiture of the Stock Units or any
shares of Common Stock or other cash or property received with respect to the
Stock Units (including any value received from a disposition of the shares
acquired upon payment of the Stock Units).

19. No Advice Regarding Grant. The Participant is hereby advised to consult with
his or her own tax, legal and/or investment advisors with respect to any advice
the Participant may determine is needed or appropriate with respect to the Stock
Units (including, without limitation, to determine the foreign, state, local,
estate and/or gift tax consequences with respect to the Award). Neither the
Company nor any of its officers, directors, affiliates or advisors makes any
representation (except for the terms and conditions expressly set forth in this
Award Agreement) or recommendation with respect to the Award. Except for the
withholding rights set forth in Section 9 above, the Participant is solely
responsible for any and all tax liability that may arise with respect to the
Award.